Citation Nr: 1819778	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  10-32 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of thyroid cancer, to include as secondary to exposure to contaminated water at Camp Lejeune.

2.  Entitlement to service connection for sleep apnea, to include as secondary to exposure to contaminated water at Camp Lejeune and the service-connected bronchitis with mild obstructive disease.

3.  Entitlement to an increased rating for the service-connected bronchitis with mild obstructive disease, currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1983, with verified service in Camp Lejeune, North Carolina.  This matter came before the Board of Veterans' Appeals (Board) on appeal from June 2008 and October 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Petersburg, Florida, and Nashville, Tennessee, respectively.  The Veteran's claims file is currently under the jurisdiction of the VA RO in Winston-Salem, North Carolina.

The Board remanded this claim in August 2014, and it has been returned for appellate consideration.  

The issue entitlement to an increased rating for bronchitis with mild obstructive disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Thyroid cancer is not related to service, to include exposure to contaminated water at Camp Lejeune.

2.  Sleep apnea is not related to service, to include exposure to contaminated water at Camp Lejeune, and is not caused or aggravated by service-connected bronchitis with mild obstructive disease.   



CONCLUSIONS OF LAW

1.  The criteria for service connection for thyroid cancer have not been met. 38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for sleep apnea have not been met. 38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  The Board also finds that there has been compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

II.  Service Connection

The Veteran contends she developed thyroid cancer and sleep apnea as result of exposure to water contaminants at Camp Lejeune during her military service.  She also contends that her conditions are caused by morbid obesity, which in turn was caused by her exposure to water contaminants at Camp Lejeune during her military service.  Finally, she also asserts that sleep apnea is secondarily related to her service-connected bronchitis with mild obstructive disease.

Veterans, reservists, or members of the National Guard who served no less than 30 days at Camp Lejeune during the period from August 1, 1953 to December 31, 1987 shall be presumed to be exposed to contaminated drinking water. 38 C.F.R. 
§ 3.307(a)(7).  Service connection can be established for certain diseases enumerated in 38 C.F.R. § 3.309(f) as caused by said contaminated water, even if there is no evidence of the disease in service. 38 C.F.R. § 3.307(a)(7).  The presumptive diseases are kidney cancer, liver cancer, Non-Hodgkin's lymphoma, adult leukemia, multiple myeloma, Parkinson's disease, aplastic anemia and other myelodysplastic syndromes, and bladder cancer. 38 C.F.R. § 3.309(f). None of the Veteran's claimed disabilities is a disease caused by exposure to contaminants in the water supply systems at Camp Lejeune, as defined by the regulation. See 38 C.F.R. §§ 3.309(f). Therefore, presumptive service connection on this basis is not for application.

However, the Court has held that when service connection cannot be granted on a presumptive basis, VA should still determine whether service connection can be established on a direct basis. Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

In addition, service connection for certain chronic diseases, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted on a secondary basis for disability which is proximately due to or the result of service-connected disease or injury, or for additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2017).

II.A.  Residuals of Thyroid Cancer

The Veteran submitted a claim of entitlement to service connection for residuals of thyroid cancer in April 2011, asserting the disorder was related to toxic water exposure at Camp Lejeune.  She asserted in an August 2007 statement that in-service problems with weight gain was a manifestation of early thyroid problems.  

The Veteran's service treatment records (STRs) do not document any treatment for a thyroid condition.  The evidence does show weight gain during the Veteran's service.  On enlistment examination in February 1975 her weight was 138 pounds and on separation physical in March 1983 her weight was 160.

Private treatment records indicate that the Veteran was diagnosed with thyroid cancer in June 1997.  She subsequently underwent a thyroidectomy in August 1999.  In March 2000, the Veteran underwent a thyroid ablation after residual activity was noted after a total body scan in February 2000.  She has since received a diagnosis of and treatment for hypothyroidism.  See e.g. August 2003 VA treatment note.  

VA provided an examination in January 2015.  The examiner noted the evidence of record that documents the Veteran's thyroid carcinoma diagnosed and treated between 1997 and 1999, followed by complete thyroid ablation in 2000.  The Veteran had a history of smoking and family history involving many types of cancers.  The examiner cited to the American Cancer Society's website, which noted approximately 63 thousand new cases of thyroid cancer in 2014, approximately three-fourths of this amount composed of women.  The examiner cited to risk factors of thyroid cancer, noting that the incidence of thyroid cancer has been increasing nationally over the previous 50 years.  Despite this review, and the review of scientific-medical literature, the examiner was not able to discern a causal association between exposure to the specific chemical contaminants in the water at Camp Lejeune (TCE, PCE, benzene vinyl chloride) and the development of thyroid cancer.  The examiner also noted that thyroid cancer was not listed in the categorization of adverse health outcomes in the National Academy of Sciences 2009 report as having a known or suggestive association with exposure to the chemical contaminants in the water at Camp Lejeune.  The examiner cited to other studies, then, that do not discuss thyroid cancer as a reported health problem in people of all ages from drinking water contaminated with the chemicals found in the Camp Lejeune water.  The examiner summarized by noting that the specifics of the Veteran's case and the medical scientific literature was reviewed.  Based on this review, thyroid cancer as a health outcome was not supported as having a causal link with drinking contaminated water at Camp Lejeune.  Furthermore, the chemicals found in the drinking water at Camp Lejeune have not been proven to cause thyroid cancer even in industrial settings.  The examiner also noted that the Veteran's thyroid cancer was not caused by a moderate increase in her weight during active service.  The Veteran did not develop obesity or morbid obesity during her military service.  In this regard, the examiner cited to numerous other studies and the specifics of the Veteran's case in noting that the Veteran's moderate weight gain during service did not cause her post-service morbid obesity.  The latter was related to family history and behavioral and dietary trends after service that acted on hereditary factors.  

After a thorough review of the record, the Board finds that service connection is not warranted for residuals of thyroid cancer.  

The Board accords significant probative weight in the findings of the January 2015 VA examiner.  The opinion addresses the Veteran's theories of entitlement, provides an adequate rationale, and is premised on the Veteran's medical history and medical literature.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (noting that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  The January 2015 VA opinion supports a finding that the Veteran's thyroid cancer is not etiologically related to her service, to include exposure to contaminated water at Camp Lejeune and her moderate weight gain during service.  The opinion also supports a finding that the Veteran's subsequent morbid obesity, which was claimed to have caused her thyroid cancer, is not related to service, thus further undermining the Veteran's claim.  The opinions are the most probative evidence of record regarding the Veteran's claim.  

The Board has considered the Veteran's lay statements.  To the extent that the Veteran asserts her thyroid cancer was related to service, the Board finds that her statements are not competent.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case. "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay witnesses are competent to report that which they have observed with their own senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  But here, the specific etiology of thyroid cancer is not capable of lay observation as it is a complex internal process and is distinguishable from ringing in the ears, a broken leg, or varicose veins. See Jandreau, 492 F.3d at 1377; Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Accordingly, the Board does not assign any probative weight to these statements.

Additionally, the Veteran's lay assertions are outweighed by the January 2015 VA examiner's opinion that there is no relationship between her thyroid cancer and military service.  That opinion is more probative as it is based upon medical expertise and a review of the relevant medical literature and evidence.  In summary, the most probative evidence of record is against the Veteran's claim of entitlement to service connection for residuals of thyroid cancer.  There is no doubt to be resolved in this matter.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.B.  Sleep Apnea

The Veteran submitted a claim for service connection for sleep apnea in April 2009, claiming that she developed the disorder as a result of chronic bronchitis and COPD, service-connected conditions.  

The Veteran received a diagnosis of obstructive sleep apnea in August 2008 after undergoing a sleep study at the VA Medical Center.  The study was conducted after the Veteran had sought treatment for snoring and daytime sleepiness in June 2008.  

VA provided an initial examination in July 2009.  The Veteran reported that sleep apnea had existed since 1980.  She reported having trouble remaining awake during daytime hours due to sleep apnea.  The examiner opined that it was less likely than not that sleep apnea was caused by or aggravated beyond its natural progression by the Veteran's mild bronchitis with COPD, noting that the pulmonary function tests (PFTs) showed mild COPD.  More likely, opined the examiner, the sleep apnea was from the Veteran's morbid obesity, which was also an aggravating influence on sleep apnea.  The examiner cited to his review of the Veteran's PFTs and her polysomnography results in providing this opinion.  

VA provided an examination in January 2015.  As noted above, the examiner provided a thorough discussion of why the Veteran's morbid obesity was not etiologically related to the Veteran's moderate weight gain during her service.  The examiner further opined that the moderate weight gain in service did not cause obstructive sleep apnea.  The Veteran was not obese or morbidly obese during military service, as her weight was in an acceptable range during service.  The examiner also cited to separate sources of medical literature that discussed the health outcomes of exposure to the chemicals found in the water at Camp Lejeune, noting that sleep apnea was not one of them.  Based on this, the examiner opined that obstructive sleep apnea was not related to active service, to the in-service weight gain or exposure to contaminated water at Camp Lejeune.    

In a December 2016 letter, the Veteran denied that she was claiming service connection for sleep apnea as secondary to contaminated water at Camp Lejeune.  Rather, she was claiming it as secondary to her service-connected bronchitis with COPD.  

After a thorough review of the record, the Board finds that service connection is not warranted for sleep apnea.  The Veteran has indicated that she does not wish to pursue a theory of entitlement that sleep apnea is etiologically related to her service in Camp Lejeune, to include exposure to contaminated water therein.  The preponderance of the evidence is against such a finding.  In this regard, the January 2015 VA examiner provided a thorough rationale to support the conclusion that sleep apnea is not etiologically related to the Veteran's service, to include exposure to water contaminants at Camp Lejeune and to her moderate weight gain therein.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 301. 

In addition, the preponderance of the evidence is against a finding that sleep apnea is proximately due to, the result of, or aggravated by her chronic bronchitis with COPD.  The July 2009 VA examiner noted this and opined that it was less likely than not that sleep apnea was caused by or aggravated beyond its natural progression by the Veteran's respiratory disorder.  Rather, the examiner suggested, the Veteran's morbid obesity was an aggravating influence on the Veteran's disorder.  The examiner cited to the Veteran' medical history and to contemporaneous laboratory findings to support this conclusion.  Accordingly, the Board accords this opinion probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 301. 

The January 2015 and July 2009 VA examinations support a finding that the Veteran's sleep apnea is not related to exposure to contaminated water at Camp Lejeune, is not otherwise related to service, and is not proximately due to, the result of, or aggravated by service-connected bronchitis with mild obstructive disease.

In making this finding, the Board is aware of the Veteran's lay statements that contend that her sleep apnea is secondarily related to her service-connected chronic bronchitis and COPD.   However, the specific etiology of sleep apnea is not capable of lay observation as it is an internal process and is distinguishable from ringing in the ears, a broken leg, or varicose veins. See Jandreau, 492 F.3d at 1377; Barr, 21 Vet. App. at 310 (2007); Charles, 16 Vet. App. at 374.  Accordingly, the Board does not assign any probative weight to these statements.  Further, her statements are outweighed by the probative and competent medical evidence of record.  

In summary, the most probative evidence of record is against the Veteran's claim of entitlement to service connection for sleep apnea.  There is no doubt to be resolved in this matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v, 1 Vet. App. 49.


ORDER

Service connection for residuals of thyroid cancer is denied.

Service connection for sleep apnea is denied.  


REMAND

For the claim of entitlement to an increased rating for chronic bronchitis with obstructive disease, remand is required to obtain relevant federal records. VA has a duty to assist claimants to obtain evidence needed to substantiate a claim. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  VA treatment records document that the Veteran underwent a PFT in June 2015.  The test showed mild to moderate COPD but the actual results are not of record.  The report is relevant because the Veteran's respiratory disability implicates diagnostic codes 6600 and 6604, which require pre and post-bronchodilator FEV-1, FEV-1/FVC, DLCO (SB), and maximum oxygen capacity measurements.  On remand, efforts must be made to obtain these reports.

In addition, the evidence suggests that the Veteran's respiratory disorder may have worsened.  The most recent VA examination was in January 2015.  However, a March 2017 VA treatment records document that the Veteran had started a new medication after the onset of a "new lung issue."  The Veteran had also been placed on oxygen therapy at all times.  The Board will remand this claim because the evidence suggests that the Veteran's respiratory disorder has worsened.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment. Specifically, make any attempts necessary to obtain a June 2015 report of a Pulmonary Function Test and any other outstanding PFT tests that may have been conducted since July 2006.   If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and her representative. 

2.  Contact the Veteran and afford her the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and her representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected chronic bronchitis with COPD.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire.  

4.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


